Citation Nr: 1512907	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for tricompartmental osteoarthritis of the right knee, evaluated under C.F.R. § 4.71a, Diagnostic Code 5010.  

2.  Entitlement to an extension of a temporary total evaluation for the Veteran's service-connected status post anterior cruciate ligament (ACL) and medial meniscus tear (MMT) repair beyond September 30, 2010, under the provisions of 38 C.F.R. § 4.30.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from July 1999 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

On January 29, 2015, the Veteran testified before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of that hearing has been associated with the Veteran's VBMS file.  

The Board notes that the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) was filed in response to an April 10, 2013, statement of the case (SOC) that addressed the issues of entitlement to a rating in excess of 10 percent for tricompartmental osteoarthritis of the right knee and to an extension of his temporary 100 percent rating, which was assigned from March 3, 2010, to October 1, 2010.  An SOC addressing specifically the issue of entitlement to TDIU was not issued until January 2014.  Although the Veteran did not file another VA Form 9 in response to the January 2014 SOC, the Board concludes that the issue of entitlement to TDIU is nevertheless properly before it as part of the increased rating matter addressed in the April 2013 SOC.  This is so because "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

When reasonable doubt is resolved in favor of the Veteran, the evidence shows that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran has met the schedular criteria for TDIU since November 4, 2010, as not only has his xerosis with eczema been evaluated as 60 percent disabling since that time, but his combined disability evaluation has been 70 percent since that date.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

An opinion regarding the Veteran's employability was obtained in September 2012.  Upon review of the record and examination of the Veteran, a VA clinician rendered an opinion regarding the occupational impact of the Veteran's service connected right knee disability, for which he is in receipt of two separate ratings under C.F.R. § 4.71a, DCs 5010 and 5257, his xerosis with eczema, and his allergic rhinitis.  Regarding the Veteran's allergic rhinitis, the clinician opined that that would present a mild to moderate impairment to working in any capacity.  The clinician indicated that the Veteran's xerosis with eczema would present a moderate impairment at all times to any type of employment, with a severe impairment during flare-ups, as the veteran would likely have to miss work until the condition improved.  Regarding the Veteran's right knee, the clinician opined that the Veteran's right knee disability would prevent him from working in any physically demanding capacity and would have a moderate impact on the Veteran's ability to engage in sedentary employment.  

Upon review of the evidence of record, and in consideration of the benefit of the doubt, the Board finds that the evidence suggests that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  Here, the Board finds no reason to discount the probative value of either the Veteran's lay testimony or the favorable opinion regarding the Veteran's unemployability.  In this regard, the Board notes that the Veteran joined the military when he was 19 years old.  During his 2015 Board hearing, he reported that he had not worked since March 2, 2010.  He stated that his post-service employment consisted of such things as working for the fire department, the sheriff's department and the emergency medical services, bartending, installing internet services, and landscaping, all of which the Veteran indicated to be physically demanding jobs, which suggests to the Board that the Veteran may not have the occupational or educational training necessary to obtain sedentary employment.  Further, the Veteran stated that he has tried to obtain sedentary employment, but that his skin condition has prevented him from being hired, as it causes him to constantly scratch himself, which in turn causes his skin to bleed and ooze.  (Observation of the Veteran during his hearing supports his assertions in this regard, as does photographic evidence submitted in support of his claim.)  The Veteran states that this is visually unappealing to prospective employers, which prevents him from being hired.  

Overall, the Board finds that the evidence at least raises reasonable doubt as to whether the Veteran could engage in substantially gainful employment due to his service-connected disabilities.   As opined by the VA clinician, the Veteran's right knee disability would prevent physically demanding employment and sedentary employment would also be impacted by all of his service-connected disabilities, albeit to a lesser degree.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  Accordingly, the Board finds that entitlement to TDIU is established.


ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Regarding the Veteran's tricompartmental osteoarthritis of the right knee, which disability is evaluated under C.F.R. § 4.71a, DC 5010, a review of VA treatment records associated with the Veteran's Virtual VA reveals the results of x-rays taken in February 2014.  The Veteran was also seen in the orthopedic clinic that month and treatment options were discussed.  It was recommended that the Veteran see Dr. A.P. at Indiana University for a second opinion regarding surgical options.  The VA clinician indicated that he would ask the non-VA care team to arrange for a consultation.  The Veteran was subsequently authorized to be seen for evaluation by Dr. A.P.; however, it is not clear from the record before the Board whether that evaluation took place.  The Board thus finds it necessary to remand the matter to ensure that all relevant records, to include any records from Dr. A.P., are associated with the claims folder.  

A remand is also necessary because it does not appear that the agency of original jurisdiction (AOJ) considered the information contained in the Veteran's VA treatment records dated through February 2014.  See 38 C.F.R. § 19.31 (2014) (requiring the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board).  Indeed, in its January 2014 SCO, the AOJ listed as evidence considered VA treatment records dated through August 8, 2013.  However, an additional set of CAPRI records, containing records dated from July 2013 to February 2014, was associated with the Veteran's Virtual VA file on March 17, 2014.  The April 2014 supplemental SOC (SSOC) does not reflect that these records were considered.

The Board also notes that the Veteran has not been examined since September 2012.  On remand, the Veteran should be scheduled for an additional examination of his right knee because the last VA examination was conducted more than two years ago and the Veteran's hearing testimony suggests that his disability may have increased in severity since that time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As to whether the Veteran is entitled to an extension of a temporary total disability rating for his service-connected status post ACL and MT repair beyond September 30, 2010, a review of the record shows that the Veteran underwent multiple surgical procedures on his right knee between March and June 2010.  The Veteran was assigned a temporary total rating for his service-connected status post ACL and MT repair from March 3, 2010, to October 1, 2010.  He requests that the temporary 100 percent rating be extended beyond September 30, 2010.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).  Thus, a temporary total evaluation may be assigned for up to 12 months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met. 

Here, the Veteran has already been assigned a temporary total evaluation for a period of 6 months.  As the Veteran is requesting an extension beyond a period of 6 months, it would appear from the regulatory language that his request must be referred to the Veterans Service Center Manager for approval of any further extension of his temporary total rating.


Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that all relevant VA treatment records dated since February 2014 have been associated with the Veteran's claims file.   

The AOJ should determine whether the Veteran was seen for surgical or orthopedic evaluation of his right knee by Dr. A.P. at Indiana University and ensure that copies of any and all records pertaining to the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.

2.  The AOJ should schedule the Veteran for a VA examination to determine the severity of his tricompartmental osteoarthritis of the right knee.  The examiner should identify all chronic orthopedic manifestations of this disability and include range-of-motion findings.  (This should be done for both flexion and extension.)  All other appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should state whether the Veteran's service-connected tricompartmental osteoarthritis of the right knee is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

3.  After conducting the above development refer the case to the Veterans Service Center Manager, for approval of any further extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30(b).

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal de novo, based upon consideration of all evidence associated with the record and not previously considered, to include all VA treatment records dated since August 2013.  If a benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


